DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3, 9, 13-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipate by Chang et al. (U.S. Patent Application Publication 2015/0303299).
Referring to Claim 1, Chang teaches in Fig. 4A-4B for example, a transistor, comprising: a dielectric layer having a plurality of dielectric protrusions (102; par. 20); a channel layer (204; par. 25) conformally covering the plurality of dielectric protrusions (102) to form a plurality of trenches (104) between two adjacent dielectric protrusions (102); a gate layer (410; par. 31-33) disposed on the channel layer (204), wherein the gate layer (410) has a plurality of gate protrusions fitted into the trenches (104); and active regions (source/drain regions of 204 that are connected to source/drain contacts 412) formed on either side of the gate layer (410), wherein the active regions are electrically connected to the channel layer (204) (par. 25, 27, 29, 33-36).

    PNG
    media_image1.png
    761
    922
    media_image1.png
    Greyscale

Fig. 4A showing the active regions

Referring to Claim 2, Chang further teaches wherein the plurality of gate (410) protrusions are formed in a one dimensional array in a first direction from the active regions (see below).

    PNG
    media_image2.png
    761
    922
    media_image2.png
    Greyscale

Referring to Claim 3, Chang further teaches wherein the plurality of gate (410) protrusions are formed in a one-dimensional array in a second direction perpendicular to a first direction from the active regions (see below).

    PNG
    media_image3.png
    761
    922
    media_image3.png
    Greyscale

Referring to Claim 9, Chang further teaches active region via contacts (412) contacting the active regions, the active region via contact comprising TiN, W, Al, Cu or combinations thereof (par. 33).

Referring to Claim 13, Chang teaches a method of making a protrusion field effect transistor comprising: providing a substrate (101; par. 20) comprising a dielectric layer having a plurality of dielectric protrusions (102; par. 21); conformally forming a channel layer (204; par. 25) covering the plurality of dielectric protrusions (102) to form a plurality of trenches (104) between two adjacent dielectric protrusions (102); forming a gate layer (410; par. 33) disposed on the channel layer (204), wherein the gate layer (410) has a plurality of gate protrusions fitted into the trenches (104); and forming active regions (source/drain regions of 204 that are connected to source/drain contacts 412) formed on either side of the gate layer (410), wherein the active regions are electrically connected to the channel layer (204) (par. 25, 27, 29, 33-36).
Referring to Claim 14, Chang further teaches wherein forming gate layer results in the plurality of gate (410) protrusions being formed in a one dimensional array in a first direction from the active regions (see below).

    PNG
    media_image2.png
    761
    922
    media_image2.png
    Greyscale

Referring to Claim 3, Chang further teaches wherein forming the gate layer results in the plurality of gate (410) protrusions being formed in a one-dimensional array in a second direction perpendicular to a first direction from the active regions (see below).

    PNG
    media_image3.png
    761
    922
    media_image3.png
    Greyscale


Claims 1-3, 8, 9 and 11-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipate by Dewey et al. (U.S. Patent Application Publication 2020/0006575).
Referring to Claim 1, Dewey teaches in Fig. 1A-1E for example (par. 31-32), a transistor, comprising: a dielectric layer having a plurality of dielectric protrusions (155; par. 30); a channel layer (156) conformally covering the plurality of dielectric protrusions (155) to form a plurality of trenches between two adjacent dielectric protrusions (155); a gate layer (158) disposed on the channel layer (156), wherein the gate layer (158) has a plurality of gate protrusions fitted into the trenches; and active regions (source/drain regions of 156 that are connected to contacts 174; par. 30) formed on either side of the gate layer (158), wherein the active regions are electrically connected to the channel layer (156).
Referring to Claim 2, Dewey further teaches wherein the plurality of gate (158) protrusions are formed in a one-dimensional array in a first direction (a) from the active regions (source/drain regions of 156 that are connected to contacts 174; par. 30).
Referring to Claim 3, Dewey further teaches wherein the plurality of gate (158) protrusions are formed in a one-dimensional array in a second direction (a) perpendicular to a first direction (b) from the active regions (source/drain regions of 156 that are connected to contacts 174; par. 30).
Referring to Claim 8, Dewey further teaches wherein, wherein the channel layer (70) a laminated structure comprising layers of InWO, InZnO, InSnO, GaOx, InOx or combinatons thereof (par. 70).
Referring to Claim 9, Dewey further teaches active region via contacts (source/drain contacts 174) contacting the active regions, the active region via contact comprising TiN, W, Al, Cu or combinations thereof (par. 76 and 77).
Referring to Claim 11, Dewey teaches an integrated semiconductor device comprising: protrusion field-effect transistors located in a back-end-of line (BEOL) portions of the integrated semiconductor device (par. 21, 23, 24, 25, 28, 90 and 91), the protrusion field-effect transistors in Fig. 1A-1E for example (par. 31-32) comprising: a dielectric layer having a plurality of dielectric protrusions (155; par. 30); a channel layer (156) conformally covering the plurality of dielectric protrusions (155) to form a plurality of trenches between two adjacent dielectric protrusions (155); a gate layer (158) disposed on the channel layer (156), wherein the gate layer (158) has a plurality of gate protrusions fitted into the trenches; and active regions (source/drain regions of 156 that are connected to contacts 174; par. 30) formed on either side of the gate layer (158), wherein the active regions are electrically connected to the channel layer (156).
Referring to Claim 12, Dewey further teaches wherein the protrusion field effect transistor comprises a power gate, a logic transistor, an input/output device or a selector for a memory element (par. 25).
	Referring to Claim 13, Dewey teaches a method of making a protrusion field effect transistor comprising: providing a substrate (152) comprising a dielectric layer having a plurality of dielectric protrusions (155); conformally forming a channel layer (156) covering the plurality of dielectric protrusions (155) to form a plurality of trenches between two adjacent dielectric protrusions (155); forming a gate layer (158) disposed on the channel layer (156), wherein the gate layer (158) has a plurality of gate protrusions fitted into the trenches; and forming active regions (source/drain regions of 156 that are connected to contacts 174; par. 30) on either side of the gate layer (158), wherein the active regions are electrically connected to the channel layer (156).
Referring to Claim 14, Dewey further teaches wherein forming the gate layer results in the plurality of gate (158) protrusions are formed in a one-dimensional array in a first direction (a) from the active regions (source/drain regions of 156 that are connected to contacts 174; par. 30).
Referring to Claim 15, Dewey further teaches wherein forming the gate layer results in the plurality of gate (158) protrusions are formed in a one-dimensional array in a second direction (a) perpendicular to a first direction (b) from the active regions (source/drain regions of 156 that are connected to contacts 174; par. 30).

Allowable Subject Matter
Claims 4-7, 10 and 16-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
Regarding Claim 4, the prior art of record alone or in combination neither teaches nor makes obvious the invention of wherein the plurality of gate protrusions comprises a two-dimensional array in a first direction from the active regions and a second direction perpendicular the first direction in combination with all of the limitations of Claim 1 and 4.
Regarding Claim 5, the prior art of record alone or in combination neither teaches nor makes obvious the invention of wherein a width of the first ends is wider than a width of the second ends in combination with all of the limitations of Claim 1 and 5.
Regarding Claim 6, the prior art of record alone or in combination neither teaches nor makes obvious the invention of wherein each of the plurality of dielectric protrusions has a triangular cross sectional profile in combination with all of the limitations of Claim 1, 5 and 6.
Regarding Claim 7, the prior art of record alone or in combination neither teaches nor makes obvious the invention of wherein each of the plurality of dielectric protrusions has a rounded triangular cross sectional profile in combination with all of the limitations of Claim 1, 5 and 7.
Regarding Claim 10, the prior art of record alone or in combination neither teaches nor makes obvious the invention of wherein the channel layer a laminated structure comprising layers of InGaZnO having different concentrations of In, Ga and Zn in combination with all of the limitations of Claim 1 and 10.
Regarding Claim 16, the prior art of record alone or in combination neither teaches nor makes obvious the invention of wherein forming the gate layer results in a two- dimensional array of protrusions in a first direction between the active regions and a second direction perpendicular to the first direction in combination with all of the limitations of Claim 13 and 16.
Regarding Claim 17, the prior art of record alone or in combination neither teaches nor makes obvious the invention of wherein a width of the first ends is wider than a width of the second ends in combination with all of the limitations of Claim 13 and 17.
Regarding Claim 18, the prior art of record alone or in combination neither teaches nor makes obvious the invention of further comprising forming each of the plurality of dielectric protrusions with a triangular cross sectional profile in combination with all of the limitations of Claim 13, 17 and 18.
Regarding Claim 19, the prior art of record alone or in combination neither teaches nor makes obvious the invention of wherein conformally forming a channel layer comprises forming a laminated structure comprising layers of InGaZnO having different concentrations of In, Ga and Zn in combination with all of the limitations of Claim 13 and 19.
Regarding Claim 20, the prior art of record alone or in combination neither teaches nor makes obvious the invention of further comprising forming each of the plurality of dielectric protrusions with a rounded triangular cross sectional profile in combination with all of the limitations of Claim 13, 17 and 20.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EARL N TAYLOR whose telephone number is (571)272-8894. The examiner can normally be reached M-F, 9:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Kraig can be reached on (571) 272-8660. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/EARL N TAYLOR/Primary Examiner, Art Unit 2896                                                                                                                                                                                                        
EARL N. TAYLOR
Primary Examiner
Art Unit 2896